Per Curiam.

Chapter 5519, Bevised Code, establishes a special proceeding for the appropriation of property by the Director of Highways for highway purposes. Section 5519.02 is a special statute conferring the right to appeal from the findings of the director to the Common Pleas Court and controls. over general statutes covering appellate procedure. It provides in part that, “if any owner of property appropriated by the Director of Highways is not satisfied with the amount of money as fixed by the director, such owner may, within 30 days after the service of said notice, or within 40 days after the date of publication, if service is made by publication, file a written petition, in duplicate, in the court, setting forth an intention to appeal.” The statute prescribing the time limitar tion is a statute of limitation and is mandatory and jurisdictional.
“Where a statute confers th.e right of appeal, adherence to the conditions thereby imposed is essential to the enjoyment of the right conferred.” American Restaurant & Lunch Co. v. Glander, Tax Commr., 147 Ohio St., 147.
The appellant landowners did not file their petition of intention to appeal, or even their motion for extension of time in which to file an appeal, until long after the 30-day period for filing their petition of intention to appeal had expired. Therefore, the Court of Appeals was not in error in reversing. the judgment of the trial court and remanding the cause with directions to dismiss the appeal.
The judgment of the Court of Appeals is affirmed.

Judgment affirmed.

Weygandt, C. J., Zimmerman, Matthias, Bell and Badcliee, JJ., coneur.
Badcliee, J., of the Fourth Appellate District, sitting by designation in the place and stead of Herbert, J.